Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 1 of 55   PageID #: 1




 ACLU OF HAWAII FOUNDATION

 JONGWOOK “WOOKIE” KIM #11020
 P.O. Box 3410
 Honolulu, Hawaii 96801
 Telephone: (808) 522-5905
 E-mail:    wkim@acluhawaii.org

 Attorney for Plaintiff
 ROBIN HALL

                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 ROBIN HALL                            CIVIL NO. ____________
                          Plaintiff,
                                       [CIVIL RIGHTS ACTION]
               vs.
                                       COMPLAINT FOR
 CITY AND COUNTY OF
                                       DECLARATORY AND
 HONOLULU; CHRISTOPHER
                                       INJUNCTIVE RELIEF AND
 KOANUI; LEONARD LETOTO;
                                       DAMAGES; DEMAND FOR JURY
 DEBRA MAIOHO-POHINA; DOE
                                       TRIAL
 OFFICER 1; DOE OFFICER 2; and
 DOE OFFICER 3

                       Defendants.
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 2 of 55                                               PageID #: 2




                                           TABLE OF CONTENTS
 INTRODUCTION .....................................................................................................1
 PARTIES ...................................................................................................................5
 JURISDICTION ........................................................................................................7
 FACTUAL ALLEGATIONS ....................................................................................8
    A. Defendant Officer Koanui’s Close Friend and Business Partner, Defendant
    Leonard Letoto, Attacks Plaintiff at Her Residence ..............................................8
    B. Defendant Officer Koanui Unconstitutionally and Maliciously Abuses His
    Authority as a Law Enforcement Officer to Protect His and His Business
    Partner’s Personal Interests ..................................................................................11

       1. Defendant Officer Koanui Improperly Intercepts Plaintiff’s 911 Call ......11

       2. Defendant Officer Koanui Refuses to File a Police Report from Plaintiff
       Against His Friend and Business Partner, Defendant Letoto ...........................12

       3. Defendant Officer Koanui Retaliates Against Plaintiff by Arresting Her,
       Filing a False and Misleading Police Report Against Her on Defendant
       Letoto’s Behalf, and Intimidating and Harassing Her by Threatening to Arrest
       Her in the Future ...............................................................................................14
    C. Plaintiff Seeks Redress Through Internal Police Department Mechanisms, to
    No Avail ...............................................................................................................17
    D. Defendant City and County of Honolulu Violates—and Shows Deliberate
    Indifference to—Plaintiff’s Constitutional Rights ...............................................19

       1. Defendant City Has a De Facto Policy or Custom of Permitting HPD
       Officers’ Selective Enforcement of the Law and Abuse of Law Enforcement
       Power To Further Personal and Private Interests .............................................20

       2. Defendant City Fails to Train, Supervise, and Discipline in a Manner
       Amounting to Deliberate Indifference to Plaintiff’s Constitutional Rights .....26

       3. An HPD Official With Final Policy-Making Authority for Defendant City
       Ratifies Defendant Officers’ Unconstitutional Conduct ..................................30
    E. Defendant City and Defendant HPD Officers’ Conduct Causes Harm to
    Plaintiff.................................................................................................................34
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 3 of 55                                            PageID #: 3




 CLAIMS FOR RELIEF ...........................................................................................35
   Claim 1: Violation of First Amendment Right to Petition the Government for
   Redress of Grievances, 42 U.S.C. Section 1983 (Against Officer Koanui and
   Doe Officer 1) ......................................................................................................35
   Claim 2: First Amendment Retaliation, 42 U.S.C. § 1983 (Against Officer
   Koanui and Doe Officer 1)...................................................................................37
   Claim 3: Fourth Amendment False Arrest/Imprisonment, 42 U.S.C. § 1983
   (Against Officer Koanui and Doe Officer 1) .......................................................39
   Claim 4: Fourteenth Amendment Malicious Abuse of Process, 42 U.S.C. § 1983
   (Against Officer Koanui, Sergeant Maioho-Pohina, Doe Officer 1, Doe Officer
   2, and Doe Officer 3) ...........................................................................................40
   Claim 5: Violation of Fourteenth Amendment Equal Protection, 42 U.S.C. §
   1983 (Against Officer Koanui, Sergeant Maioho-Pohina, Doe Officer 1, Doe
   Officer 2, and Doe Officer 3) ...............................................................................41
   Claim 6: Conspiracy to Interfere with Civil Rights, 42 U.S.C. § 1983 (Against
   Defendants Officer Koanui and Letoto)...............................................................42
   Claim 7: Supervisory Liability, 42 U.S.C. § 1983 (Against Sergeant Maioho-
   Pohina and Doe Officer 2) ...................................................................................43
   Claim 8: Monell Liability for Policy or Custom, 42 U.S.C. § 1983 (Against City
   and County of Honolulu) .....................................................................................45
   Claim 9: Monell Liability for Failure to Train, Supervise, and Discipline, 42
   U.S.C. § 1983 (Against City and County of Honolulu) .......................................46
   Claim 10: Monell Liability for Ratification of Unconstitutional Conduct, 42
   U.S.C. § 1983 (Against City and County of Honolulu) .......................................48
   Claim 11: Intentional Infliction of Emotional Distress (Against Officer Koanui
   and Letoto) ...........................................................................................................49
   Claim 12: Civil Conspiracy (Against Officer Koanui and Letoto) ......................50
   Claim 13: Assault and Battery (Against Letoto) ..................................................50
 PRAYER FOR RELIEF ..........................................................................................51
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 4 of 55           PageID #: 4




                                 INTRODUCTION

       1.     This case concerns two problems: First, the unconstitutional arrest and

 silencing of an innocent crime victim, and the retaliation against the victim’s

 exercise of her First Amendment rights by the Honolulu Police Department

 (“HPD”) during a June 10, 2019 incident that presented egregious conflicts of

 interest for the primary officer involved. Second, the ongoing disregard and

 deliberate indifference that the City and County of Honolulu (“City”)—through its

 police department—has shown to Plaintiff’s (and others’) constitutional rights.

       2.     On June 10, 2019, Plaintiff Robin Hall desperately called the City’s

 911 line to report that her boss, Defendant Leonard Letoto, had come to her

 residence, had assaulted her, and was attempting to force his way into the home.

 Ms. Hall feared for her safety and the safety of her family, and sought help from

 authorities who she thought could and would protect them.

       3.     Defendant Christopher Koanui—an HPD officer—responded to the

 scene. Importantly, however—and unbeknownst to Ms. Hall—Officer Koanui and

 Mr. Letoto (i.e., the criminal suspect) were in fact close friends and business

 partners. Specifically, Officer Koanui and Mr. Letoto were (and to this day, are)

 co-owners of the business for which Ms. Hall was working.

       4.     Presented with such clear conflicts of interest, Officer Koanui abused

 his power to protect both his business and his close friend and business partner—


                                           1
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 5 of 55             PageID #: 5




 all at the expense of Ms. Hall. Upon arriving, Officer Koanui—ignoring his

 conflicts of interest—refused to file Ms. Hall’s police report against Mr. Letoto

 despite her pleas. He then opened a false and misleading criminal report against

 Ms. Hall—arresting her in the process—and threatened to arrest and book her in

 the future if she persisted in trying to report his business partner’s crimes to police.

       5.     Through this conduct, Officer Koanui clearly violated Ms. Hall’s

 constitutional rights in myriad ways. In refusing to file Ms. Hall’s police report

 against Mr. Letoto despite her request, Officer Koanui violated her First

 Amendment right to petition the government for the redress of grievances. Then, in

 opening a false and misleading report against her, Officer Koanui unlawfully and

 maliciously abused the criminal legal process, and also directly infringed, and

 retaliated against the exercise of, Ms. Hall’s First Amendment rights. Through his

 conduct, Officer Koanui also arrested Ms. Hall without valid justification in

 violation of the Fourth Amendment. Finally, by consciously choosing to open a

 false and misleading report on Mr. Letoto’s behalf while at the same time refusing

 to take down a valid report from Ms. Hall, Officer Koanui violated Ms. Hall’s

 Fourteenth Amendment equal protection rights.

       6.     Ms. Hall suffered physical and psychological harms by this abuse of

 power. The bodily injuries Ms. Hall sustained from Mr. Letoto’s conduct—

 requiring an ER visit and causing a limp—were serious enough. But the


                                            2
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 6 of 55               PageID #: 6




 psychological harms caused by Officer Koanui—the very person whom Ms. Hall

 believed would protect her and her family from Mr. Letoto’s assault—also

 continue to haunt and traumatize her to this day. And for the almost two years

 since the incident occurred, the knowledge that a criminal theft investigation

 against her is pending has loomed over Plaintiff, causing serious psychological

 distress, and also causing her to refrain from applying to desired job opportunities

 with the government, which require thorough criminal background checks.

       7.     And it is more than just Officer Koanui and Mr. Letoto who harmed

 Ms. Hall. In at least three ways, the City itself violated, and showed deliberate

 indifference towards, Plaintiff’s constitutional rights under the First, Fourth, and

 Fourteenth Amendments to the U.S. Constitution.

       8.     First, the City had—and continues to have—a policy or custom

 permitting the very kind of abuse that Plaintiff suffered. Specifically, the City had

 and continues to have a de facto policy or custom of permitting HPD officers’

 selective enforcement of the law and abuse of law enforcement power to further

 personal and private interests. And it was precisely this policy or custom that

 caused the violations of Plaintiff’s constitutional rights on June 10, 2019.

       9.     Second, the City has failed to train, supervise, or discipline HPD

 officers regarding the very kind of violations that Plaintiff suffered, and those

 failures caused the deprivation of Plaintiff’s constitutional rights here.


                                            3
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 7 of 55              PageID #: 7




       10.    Third, when presented with plausible allegations that Officer Koanui

 (among others) had engaged in unconstitutional and improper conduct, the City,

 through its official policymakers, made a deliberate choice from among various

 alternatives to endorse, approve, and ratify Officer Koanui’s unconstitutional

 conduct. In essence, instead of acknowledging and addressing the serious

 misconduct that had harmed Ms. Hall, the City did nothing to rectify the problem.

       11.    Ms. Hall now seeks redress from Officer Koanui and Mr. Letoto, as

 well as the other HPD officers and defendants who conspired with, assisted,

 encouraged, and permitted Koanui and Letoto to frame Ms. Hall, who on June 10,

 2019 was simply an innocent crime victim attempting to solicit police aid in

 preventing her assailant from continuing to harm her.

       12.    Ms. Hall also seeks to put an end to the City’s—and specifically

 HPD’s—deliberate indifference towards her (and others’) constitutional rights by

 obtaining from this Court declaratory and permanent injunctive relief requiring the

 City to, among other things, implement policies, practices, procedures, trainings,

 and other measures to detect, identify, document, report, manage, and prevent

 conflicts of interest in policing, as well as adequate procedures to impose

 disciplinary action when such policies are violated.




                                           4
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 8 of 55              PageID #: 8




                                       PARTIES

       13.    Plaintiff ROBIN HALL (“Plaintiff” or “Hall”) is and has been a

 resident of the City and County of Honolulu, State of Hawaiʻi at all relevant times.

       14.    Defendant CITY AND COUNTY OF HONOLULU (“City”) is and

 has been a duly organized municipal corporation of the State of Hawaiʻi at all

 relevant times. The Honolulu Police Department (“HPD”) is a department and

 agency of the City.

       15.    Defendant CHRISTOPHER KOANUI (“Officer Koanui”) is and has

 been a citizen and resident of the City and County of Honolulu, State of Hawaiʻi,

 and has been employed as a police officer by the Honolulu Police Department at

 all relevant times. Defendant Officer Koanui is, and at all relevant times has been,

 a co-owner and/or member of “Exceptional Obedience, LLC” (“Exceptional

 Obedience”), a business entity that, at all relevant times, has held itself out as a

 duly organized limited liability company in the State of Hawaiʻi. Exceptional

 Obedience was administratively terminated by the State of Hawaiʻi on or about

 June 1, 2018.

       16.    Defendant LEONARD LETOTO (“Letoto”) is and has been a citizen

 and resident of the City and County of Honolulu, State of Hawaiʻi at all times

 pertinent hereto. Defendant Letoto is, and at all relevant times has been, a co-

 owner and/or member of Exceptional Obedience.


                                            5
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 9 of 55          PageID #: 9




       17.    Defendant DEBRA MAIOHO-POHINA (“Sergeant Maioho-Pohina”)

 is and has been a citizen and resident of the City and County of Honolulu, State of

 Hawaiʻi, and has been employed as a police officer, with the rank of Sergeant, by

 the Honolulu Police Department at all relevant times.

       18.    DOE OFFICERS 1-3 (collectively, “Doe Officers”) are individuals

 whose true identities and capacities are currently unknown to Plaintiff and her

 counsel, despite diligent inquiry and investigation, and who acted as described

 more particularly below in connection with the breaches of duties and/or violations

 of law alleged here and who in some manner or form not currently discovered or

 known to Plaintiff may have contributed to or be responsible for the injuries

 alleged here. The true names and capacities of Doe Officers will be substituted as

 they become known.

       19.    Upon information and belief, DOE OFFICER 1 (“Doe Officer 1”) is

 and has been a citizen and resident of the City and County of Honolulu, State of

 Hawaiʻi, and has been employed as a police officer by the Honolulu Police

 Department at all relevant times. Upon information and belief, Doe Officer 1

 accompanied Officer Koanui to the scene during the incident described here.

       20.    Upon information and belief, DOE OFFICER 2 (“Doe Officer 2”) is

 and has been a citizen and resident of the City and County of Honolulu, State of

 Hawaiʻi, and has been employed as a police officer by the Honolulu Police


                                          6
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 10 of 55           PageID #: 10




  Department at all relevant times. Upon information and belief, Doe Officer 2 is an

  HPD Sergeant who spoke to Hall about the incident at the Kapolei police station

  after the incident occurred.

        21.    Upon information and belief, DOE OFFICER 3 (“Doe Officer 3”) is

  and has been a citizen and resident of the City and County of Honolulu, State of

  Hawaiʻi, and has been employed as a police officer by the Honolulu Police

  Department at all relevant times. Upon information and belief, Doe Officer 3 is the

  HPD officer and/or detective who was assigned to investigate the theft report

  opened against Plaintiff on June 10, 2019.

                                     JURISDICTION

        22.    This action arises under the Constitution and laws of the United States

  of America and the State of Hawaiʻi and is brought under 42 U.S.C. § 1983.

        23.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

  and 1343 because Plaintiff’s claims arise under the U.S. Constitution and federal

  law. This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over related

  state law claims because they arise from the same case or controversy that gives

  rise to Plaintiff’s federal law claims.

        24.    Jurisdiction supporting Plaintiff’s claims for attorneys’ fees and costs

  is conferred by 42 U.S.C. § 1988.




                                            7
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 11 of 55              PageID #: 11




        25.    Venue is proper in the United States District Court for the District of

  Hawaii under 28 U.S.C. §§ 1391(a) and 1391(b) because all Defendants are located

  in this District, and all of the events or omissions giving rise to Plaintiff’s claims

  occurred in this District.

                               FACTUAL ALLEGATIONS

     A. Defendant Officer Koanui’s Close Friend and Business Partner,
        Defendant Leonard Letoto, Attacks Plaintiff at Her Residence

        26.    Plaintiff is a mother of four children and a mental health professional

  who lives in West Oahu.

        27.    For about six weeks between April and June of 2019, Plaintiff worked

  entirely remotely as a virtual administrative assistant for Exceptional Obedience, a

  dog-training business.

        28.    Exceptional Obedience was—and still is—co-owned and operated by

  Defendants Officer Koanui and Letoto. Upon information and belief, Koanui and

  Letoto also were, and still are, close friends.

        29.    During the course of her employment, Plaintiff interacted and worked

  exclusively with Defendant Letoto. Plaintiff never met or spoke with Defendant

  Officer Koanui before June 10, 2019.

        30.    In June 2019, Plaintiff decided to resign from her position. She

  informed Defendant Letoto of her intention to end her employment with

  Exceptional Obedience. Defendant Letoto accepted her resignation.
                                             8
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 12 of 55           PageID #: 12




        31.    Plaintiff told Defendant Letoto to meet her at 92-1234 Umena Street,

  Kapolei, HI 96707 on June 10, 2019. Letoto agreed to arrive with cash to

  compensate Plaintiff for the work she had performed, and Plaintiff stated that he

  could retrieve the phone he had provided her to use for business purposes.

        32.    At around 3:30pm on June 10, 2019, Defendant Letoto arrived at the

  residential home located at 92-1234 Umena Street, Kapolei, HI 96707. Plaintiff

  answered the door and the two began speaking while standing in the doorway.

        33.    Instead of bringing cash as they had previously agreed, Defendant

  Letoto had brought a check. The two had a brief disagreement about the form of

  payment, but Plaintiff eventually took the check and stated that she would meet

  Defendant Letoto at the bank. It was her understanding that the two of them would

  go cash the check together to ensure that the check cleared.

        34.    Defendant Letoto agreed to meet Plaintiff at the bank, and Plaintiff

  began to shut the front door. Defendant Letoto began to turn around and walk away

  from the house.

        35.    Suddenly, Defendant Letoto flipped around and moved towards the

  front door. He grabbed the door handle, pressed down on the thumb piece to open

  it, and rammed his shoulder and knee into the door, trying to push his way inside.

  Defendant Letoto knew Plaintiff was still immediately on the other side of the




                                           9
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 13 of 55            PageID #: 13




  door, yet Defendant Letoto persisted in putting his full body weight into the door,

  which slammed the door into Plaintiff’s body, injuring her as a result.

        36.    Defendant Letoto continued to try to force his way in and shoved his

  foot between the door and the frame to keep it wedged open. Plaintiff screamed.

  Her son heard her screaming and rushed over to help barricade the door from

  inside the house. After some time, Defendant Letoto removed his foot, and

  Plaintiff and her son were able to close the door.

        37.    At some point during the encounter, Plaintiff called 911 emergency

  services to report a crime in progress. She stated to an HPD dispatcher that her

  boss had broken into her residence and hurt her, and that he was still outside. The

  dispatcher said HPD would send someone immediately.

        38.    While Plaintiff was waiting for emergency services to arrive,

  Defendant Letoto moved his van so that it completely blocked off the driveway

  entrance to the residence, effectively trapping Plaintiff and her son inside the

  property.

        39.    Letoto’s actions directly caused Plaintiff serious physical and

  psychological harm, including but not limited to a hip injury and a limp that

  required an ER visit and an assessment by an ambulance team on-scene. At the

  scene of the incident Plaintiff also experienced heart palpitations that caused her to




                                            10
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 14 of 55             PageID #: 14




  feel faint. Plaintiff has experienced severe emotional and mental trauma as a result

  of Letoto’s actions as well.

  B.    Defendant Officer Koanui Unconstitutionally and Maliciously Abuses
        His Authority as a Law Enforcement Officer to Protect His and His
        Business Partner’s Personal Interests

        40.     As described below, Defendant Officer Koanui unconstitutionally and

  maliciously abused his authority as a law enforcement officer by (1) improperly

  intercepting Plaintiff’s 911 call despite the unambiguous conflicts of interest

  presented by the situation, (2) refusing to file a police report from Plaintiff against

  Defendant Letoto, and (3) retaliating against Plaintiff by arresting her, filing a false

  and misleading police report against Plaintiff for theft, and intimidating and

  harassing Plaintiff by threatening to arrest her again and book her in the future if

  she persisted in pursuing her grievances against Defendant Letoto.

              1. Defendant Officer Koanui Improperly Intercepts Plaintiff’s 911
                 Call

        41.     When Plaintiff began calling 911, Defendant Letoto knew that

  Plaintiff was calling 911 to report his ongoing criminal activity.

        42.     Almost immediately after Plaintiff began calling 911 from inside the

  home, Plaintiff observed Defendant Letoto place a call on his cell phone outside

  and witnessed him speaking to someone on the phone.

        43.     Upon information and belief, Defendant Letoto was in fact calling

  Defendant Officer Koanui to alert him about the ongoing 911 call, request that he
                                            11
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 15 of 55            PageID #: 15




  intervene by responding to the dispatch, and otherwise enlist his help in preventing

  Plaintiff from successfully filing a police complaint against Defendant Letoto.

        44.     Upon information and belief, Defendant Officer Koanui was on duty

  in his capacity as a police officer at the time that Defendant Letoto broke into the

  residence at 92-1234 Umena St. and injured her.

        45.     Upon information and belief, at the time of the incident, Defendant

  Officer Koanui was in Ewa Beach, over a twenty-minute drive away from the

  residence.

        46.     Upon information and belief, the 911 operator sent out a dispatch in

  the area.

        47.     Upon information and belief, Defendant Koanui, relying on the

  information provided by Defendant Letoto, improperly intervened and responded

  to the dispatch call.

        48.     Officer Koanui responded to the dispatch call despite his knowledge

  that the incident involved a clear conflict of interest that would seriously impair his

  ability to perform his duties impartially.

              2. Defendant Officer Koanui Refuses to File a Police Report from
                 Plaintiff Against His Friend and Business Partner, Defendant
                 Letoto

        49.     Approximately twenty minutes after Plaintiff called 911, Defendant

  Officer Koanui arrived at the scene of the crime with Defendant Doe Officer 1.


                                               12
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 16 of 55            PageID #: 16




        50.    At some point while Defendants Officer Koanui and Doe Officer 1

  were still on the scene, an ambulance arrived and evaluated Plaintiff’s injuries.

        51.    Defendants Officer Koanui and Doe Officer 1 arrived in uniform and

  were acting in their official capacities as police officers when they reported to the

  scene of the crime.

        52.    Upon information and belief, Defendants Officer Koanui and Doe

  Officer 1, they proceeded directly to the house to speak with Plaintiff.

        53.    After he arrived, Defendant Officer Koanui entered the residence to

  speak with Plaintiff. Although Defendant Doe Officer 1 originally entered the

  residence with Defendant Officer Koanui, Doe Officer 1 soon exited and waited

  outside the home for a substantial portion of the conversation. As a result, Plaintiff

  did not personally speak with Doe Officer 1 about the incident.

        54.    During their conversation, Defendant Officer Koanui never identified

  himself to Plaintiff as the co-owner of Exceptional Obedience. He did not inform

  Plaintiff that he was, in fact, her other employer and boss at the business, or that he

  had both personal and business relationships with Defendant Letoto.

        55.    Plaintiff also did not recognize Defendant Officer Koanui, as she had

  never met or spoken with him before, having only worked directly with Defendant

  Letoto.




                                            13
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 17 of 55               PageID #: 17




        56.     Plaintiff showed Defendant Officer Koanui her injuries and explained

  that Defendant Letoto had broken into the residence and assaulted her by slamming

  the door into her body.

        57.     Plaintiff told Defendant Officer Koanui that she wanted to file a

  police report against Defendant Letoto for breaking and entering, for assault, and

  for false imprisonment. This was a valid attempt to exercise her First Amendment

  right to petition the government for redress.

        58.     However—despite the clear evidence of the harm to Plaintiff, and the

  availability of multiple witnesses (including her minor son, K.H.)—Defendant

  Koanui refused to take down a report from Plaintiff against his business partner,

  Defendant Letoto, thus violating Plaintiff’s First Amendment rights.

              3. Defendant Officer Koanui Retaliates Against Plaintiff by
                 Arresting Her, Filing a False and Misleading Police Report
                 Against Her on Defendant Letoto’s Behalf, and Intimidating and
                 Harassing Her by Threatening to Arrest Her in the Future

        59.     To Plaintiff’s surprise, instead of filing a report against Defendant

  Letoto, Defendant Officer Koanui retaliated against Plaintiff for trying to exercise

  her First Amendment rights by writing up a false and misleading report claiming

  that Plaintiff had stolen the phone that Defendant Letoto had given her for work

  purposes.

        60.     HPD Policy Number 2.21 prohibits HPD officers from “knowingly

  falsify[ing] (either orally or in writing) official reports or enter[ing] or caus[ing] to
                                             14
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 18 of 55             PageID #: 18




  be entered (either orally or in writing) any inaccurate, false or improper

  information on any records of the department.”

        61.    Upon information and belief, Defendant Officer Koanui knowingly

  and maliciously provided false, inaccurate, and/or misleading and incomplete

  information on his official report in violation of HPD Policy Number 2.21.

        62.    Defendant Officer Koanui filed the report without conducting a

  genuine investigation, and without any legitimate probable cause. Upon

  information and belief, the information Defendant Officer Koanui relied on

  regarding the alleged theft came exclusively from Defendant Letoto—a source

  tainted by multiple conflicts of interest.

        63.    In the process of writing up this false report without legitimate

  probable cause, Defendant Officer Koanui also arrested Plaintiff. Specifically, in

  detaining and interrogating Plaintiff within the residence, Defendant Officer

  Koanui’s statements and conduct restrained Plaintiff’s liberty such that Plaintiff

  was not—and did not reasonably feel—free to leave. Confined to a small space in

  the home, Defendant Officer Koanui assumed an authoritative, open-legged stance,

  stood over Plaintiff while she sat on the couch, and questioned her in an

  intimidating, accusatory manner. In the meantime, Defendant Letoto’s van

  continued to block the exit to her property.




                                               15
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 19 of 55             PageID #: 19




         64.    While Plaintiff was under arrest, Plaintiff explained to Defendant

  Officer Koanui that this allegation was entirely false and that she had not been

  withholding the work phone. She then attempted to return the phone by giving it to

  Defendant Officer Koanui, but he refused to take it. Eventually another witness on

  the scene helped Plaintiff, who was too shaken up and injured to confront

  Defendant Letoto again, by taking the phone outside and giving it to Letoto.

         65.    When Plaintiff continued to request that Defendant Officer Koanui

  file a report against Defendant Letoto, Officer Koanui told Plaintiff that she could

  file a report against Letoto if she wanted, but that Officer Koanui now had an open

  case to arrest her for theft.

         66.    Plaintiff understood this comment as a threat that Defendant Officer

  Koanui would take her into the station if she persisted, and that he would arrest her

  again and take her to the police station in the future if she continued to try to

  exercise her First Amendment rights. As a result, Defendant Koanui’s actions

  dissuaded and prevented Plaintiff from filing the report against Defendant Letoto,

  both on the scene that day and in the future.

         67.    Confused why she was being threatened with arrest after calling the

  police as a victim of a crime, Plaintiff dialed 911 a second time after speaking with

  Defendant Officer Koanui and requested further help. As a result, Defendant HPD




                                            16
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 20 of 55            PageID #: 20




  Sergeant Debra Maioho-Pohina arrived while Defendant Officer Koanui and Doe

  Officer 1 were still on the scene.

        68.    Upon information and belief, however, Defendant Sergeant Maioho-

  Pohina did not take any action to stop Defendant Officer Koanui’s misconduct at

  this time.

  C.    Plaintiff Seeks Redress Through Internal Police Department
        Mechanisms, to No Avail

        69.    In the hours following Defendant Letoto’s attack and Defendant

  Koanui’s unconstitutional and malicious response, Plaintiff and her son, K.H.,

  were extremely shaken and disturbed.

        70.    Plaintiff called 911 again later on the night of June 10, 2019,

  requesting that Defendant Sergeant Maioho-Pohina come speak with K.H. to help

  calm him down after the trauma of the incident. Defendant Sergeant Maioho-

  Pohina offered to come back to the residence to discuss the incident.

        71.    When Defendant Sergeant Maioho-Pohina arrived at the residence,

  she read Plaintiff her Miranda rights and stated that Plaintiff was a suspect in a

  criminal investigation.

        72.    After Mirandizing Plaintiff, Defendant Sergeant Maioho-Pohina

  acknowledged to Plaintiff that there was something very wrong with the situation

  around the Defendant Officers’ response to the incident. She offered to try to help

  Plaintiff put the pieces together and answer her questions. The next day Defendant
                                            17
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 21 of 55            PageID #: 21




  Sergeant Maioho-Pohina called Plaintiff to let her know that Officer Koanui had

  been on duty at the time Plaintiff called 911. Upon information and belief,

  however, Sergeant Maioho-Pohina did not do anything further to investigate or

  address Defendant Officer Koanui’s misconduct.

        73.    In the following days, Plaintiff was shocked to learn that Defendant

  Officer Koanui was, in fact, the co-owner of Exceptional Obedience, along with

  Defendant Letoto.

        74.    Plaintiff only learned this fact because her partner, Michael Meyers,

  had arrived at the scene of the incident at some time between Defendant Letoto’s

  attack and when HPD officers arrived. He had noticed that when Defendant Officer

  Koanui arrived, he and Defendant Letoto appeared to know one another. He later

  conducted an internet search and discovered that Defendants Officer Koanui and

  Letoto co-owned Exceptional Obedience.

        75.    After learning this information, Plaintiff went to the police station in

  Kapolei. She explained the situation and told Doe Officer 2 that she had discovered

  Defendant Officer Koanui was a co-owner alongside Letoto.

        76.    Doe Officer 2 told Plaintiff to follow up with HPD’s Professional

  Standards Office about the incident. Eventually, Plaintiff spoke to a Detective Ho,

  who did not offer help but stated that if she wanted to, she could file a complaint.




                                            18
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 22 of 55               PageID #: 22




  Plaintiff continued to try to follow up with HPD numerous times over the next few

  weeks.

        77.    When Plaintiff attempted to obtain a copy of the police report relating

  to the incident, HPD’s Records Department staff stated that the investigation was

  still open. As a result, HPD staff told Plaintiff that, because she was the suspect in

  the case, she could not obtain the records.

        78.    As recently as around October 2020—over a year after the incident

  occurred—HPD Records Department reiterated to Plaintiff that the theft

  investigation was still open under Plaintiff’s name and that, accordingly, she could

  not obtain the records.

  D.    Defendant City and County of Honolulu Violates—and Shows
        Deliberate Indifference to—Plaintiff’s Constitutional Rights

        79.    In at least three ways, Defendant City itself violated, and showed

  deliberate indifference towards, Plaintiff’s constitutional rights under the First,

  Fourth, and Fourteenth Amendment to the U.S. Constitution. First, the City had—

  and continues to have—a de facto policy or custom permitting the very kind of

  abuse that Plaintiff suffered, and which did in fact cause the violations of

  Plaintiff’s rights here. Second, the City failed to train, supervise, or discipline HPD

  officers regarding the very kind of violations against Plaintiff, and such failures

  caused the specific deprivation of Plaintiff’s constitutional rights here. Third, when

  presented with plausible allegations that Defendant Officer Koanui (among others)
                                            19
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 23 of 55          PageID #: 23




  had engaged in unconstitutional conduct, the City, through official policymakers,

  made a deliberate choice from among various alternatives to endorse, approve, and

  ratify Defendant Officer Koanui’s unconstitutional conduct.

               1. Defendant City Has a De Facto Policy or Custom of Permitting
                  HPD Officers’ Selective Enforcement of the Law and Abuse of
                  Law Enforcement Power To Further Personal and Private
                  Interests

         80.      Defendant City—and specifically HPD—has a de facto policy or

  custom of encouraging, permitting, defending, and otherwise supporting HPD

  officers’ selective enforcement of the law and abuses of law enforcement power to

  further personal and private interests (the “Policy”). Misconduct of the same kind

  committed by Defendants against Plaintiff has been and is common and

  widespread within HPD’s ranks. And it is precisely this Policy that was the moving

  force behind Defendant HPD officers’ violations of Plaintiff’s constitutional rights

  in this case.

         81.      Past examples of the City’s Policy abound. The most prominent relate

  to former HPD Chief Louis Kealoha, who was recently convicted of charges that

  involved flagrant abuses of power that were very similar to the abuses of power

  committed by Defendants here.

         82.      The relevant indictment in Kealoha’s criminal case alleged, among

  other things, that he: (1) conspired with others to target community members; (2)

  tried to discredit and intimidate such persons by falsely accusing them of criminal
                                            20
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 24 of 55            PageID #: 24




  activity; (3) attempted to secure evidence by misusing police resources and abusing

  his official position as law enforcement; (4) fabricated, altered, or concealed

  evidence to support false claims of criminal conduct; and (5) conducted numerous

  overt acts in furtherance of the conspiracy. Kealoha committed this misconduct—

  all of which is consistent with the City’s Policy—specifically so that he could

  benefit and protect himself, his friends, and his family. And he did so at the

  expense of innocent citizens who suffered constitutional violations in his and his

  subordinates’ hands.

        83.    Importantly, Kealoha did not act alone. In accord with Defendant

  City’s Policy, dozens of other HPD officers provided substantial assistance to him

  by abusing their own powers as law enforcement officers to support Kealoha’s

  own abuses. Several of these subordinate officers—including Minh Hung “Bobby”

  Nguyen and Derek Hahn—were also tried and convicted in this District, and then

  sentenced to prison for their role in what the Chief Judge of this District agreed

  was a “conspiracy” to frame an innocent man with a crime.

        84.    Former HPD Chief Kealoha’s case involved the very same type of

  conflicts of interest and abuses of power that Defendants perpetrated against

  Plaintiff. There, an HPD police chief abused his police powers—with the help of

  dozens of other HPD officers who were in on the scheme—to frame an innocent

  man, all in an effort to advance his wife’s position in a family dispute. Here, an


                                           21
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 25 of 55            PageID #: 25




  HPD officer—working with other HPD officers—abused his police powers to

  silence and frame an innocent crime victim, all in an effort to protect the officer’s

  own business, as well as his friend and business partner.

        85.    As another example of Defendant City’s Policy, a complaint filed in

  this District (i.e., Case No. 1:19-cv-00587-ACK-WRP) alleges that HPD officer

  Lianne Wolfram abused her position as a police officer to resolve a personal

  dispute by enlisting the help of fellow HPD officers to effect an unconstitutional

  seizure of a horse from an innocent citizen on Officer Wolfram’s behalf.

        86.    The complaint in that lawsuit alleges that Officer Wolfram gave a

  horse to Kimberly Hollandsworth but later changed her mind and sought to take

  back possession of the horse. On October 28, 2017, Officer Wolfram notified her

  supervisors at HPD of her intention to retrieve the horse. Then, in accord with

  Defendant City’s Policy, Officer Wolfram sought—and was provided with—HPD

  assistance to carry out an unconstitutional seizure of the horse. When HPD officer

  Joseph Lum and another HPD officer accompanied Officer Wolfram—who was

  off-duty—to retrieve the horse from Ms. Hollandsworth, Officer Lum used his

  status as a police officer to intimidate Ms. Hollandsworth and abused his authority

  to declare that the horse belonged to Officer Wolfram, thereby effectuating the

  unconstitutional seizure of the horse on behalf of Officer Wolfram.




                                            22
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 26 of 55           PageID #: 26




        87.    As another example of Defendant City’s Policy, in 2014, HPD officer

  Darren Cachola violently assaulted his then girlfriend in a public restaurant—an

  incident caught on surveillance footage in which Officer Cachola is seen

  repeatedly punching his girlfriend in the face. On April 23, 2017, HPD Officer

  Cachola again violently assaulted his ex-wife by strangling her, and two years later

  he assaulted her yet another time. In accordance with the City’s Policy, when the

  police arrived on April 23, 2017, HPD Officer Kevin Bailey, accompanied by his

  supervising sergeant and lieutenant, intimidated Officer Cachola’s ex-wife and

  insisted that she sign a false statement exclaiming that she had no injuries despite

  Officer Bailey’s observation of strangle marks on her neck and a written report

  from another responding officer that there were reasonable grounds to believe that

  physical abuse or harm was inflicted by Officer Cachola.

        88.    Consistent with the City’s Policy, HPD did not arrest Officer Cachola

  and the responding officers did not photograph or document the physical injuries

  Officer Cachola had inflicted upon his ex-wife or conduct any investigation of the

  incident. And because of the City’s Policy, Officer Cachola was emboldened to

  continue committing further acts of domestic violence with impunity, and with the

  expectation that he would receive assistance from fellow HPD officers to cover up,

  support, and carry out unlawful actions by abusing their police powers.




                                           23
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 27 of 55            PageID #: 27




        89.    The widespread and systemic nature of Defendant City’s Policy is

  evident in other ways. Citing the Hawaii State Commission on the Status of

  Women, the Hawaiʻi Legislature found that, between May 2013 and September

  2014, approximately one third of cases where women accused HPD officers of not

  responding appropriately to domestic violence involved an HPD officer or an

  officer’s family member as the alleged abuser. The Commission referred to the

  incidents with Officer Cachola as part of a systemic “pattern” of misconduct.

        90.    As an even more recent example of Defendant City’s Policy, the

  ACLU of Hawaiʻi recently represented parents Jenna and Jorge Rivera in

  challenging the illegal and unconstitutional arrest of their then-fifteen-year-old son

  (“J.R.”) in November 2018. HPD Officer Kirk Uemura—who was the father of a

  student who had been bullying J.R.—arrested J.R. the morning after the two

  students had gotten into a schoolyard fight.

        91.    Despite the unambiguous conflict of interest, and in a shocking abuse

  of power, Officer Uemura and the other HPD officers involved improperly

  searched, interrogated, and arrested J.R. without reading him his Miranda rights or

  contacting his parents. The officers took J.R. to the police station, placed him in

  leg irons in a locked cell, photographed and fingerprinted him, and then waited

  over an hour before contacting his family.




                                            24
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 28 of 55             PageID #: 28




        92.    When J.R.’s parents raised alarm bells and asked the supervising

  Sergeant why Officer Uemura had arrested J.R. despite the clear conflict of interest

  present, the Sergeant tapped his badge and, in an explicit ratification of the

  misconduct, claimed “that’s what gives [Officer Uemura] the authority.”

        93.    In response to the incident, the Riveras filed a lawsuit in this District

  against the HPD officers and the City in November 2020 (i.e., Case No. 1:20-cv-

  00458-HG-RT). The Rivera family demanded policy and other systemic reforms

  within HPD, but the City refused to even consider policy change during settlement

  discussions. Instead, the City agreed only to pay the Rivera family $150,000.

        94.    Alarmingly, after the City approved the settlement, HPD declared that

  existing department policies “were sufficient in providing direction to officers and

  addressing conflicts of interest in this particular situation.” In other words, HPD

  stated that it did not think anything needed to change to address, prevent, or reduce

  future instances of similar misconduct. It believed nothing wrong had occurred,

  and that its existing policies and practices were adequate.

        95.    In other words, despite being aware of the persistent problem—i.e., of

  HPD officers and supervisors, and even chiefs, abusing their powers in situations

  presenting egregious conflicts of interest—HPD has changed none of its policies

  and practices, and has instead doubled down on its position that its existing

  policies and practices are sufficient. Such conduct by Defendant City shows that


                                            25
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 29 of 55              PageID #: 29




  the Policy is so well-settled and followed that it effectively has the force of law

  within HPD and the City.

        96.      Upon information and belief, these examples represent just a sliver of

  the misconduct demonstrating the widespread existence of the Policy. The City’s

  Policy is not limited to a few officers; it is longstanding, and runs widely and

  deeply throughout HPD ranks. It affects line officers, as well as supervisors.

  Misconduct of the kind condoned by the City’s Policy happens so often that the

  City undeniably knows it is happening and deliberately chooses to ignore it.

        97.      As a direct and proximate result of Defendant City’s Policy,

  Plaintiff’s constitutional rights under the First, Fourth, and Fourteenth

  Amendments to the U.S. Constitution were violated. Specifically, in line with the

  City’s Policy, Defendants Officer Koanui, Doe Officer 1, and Sergeant Maioho-

  Pohina ignored the conflict of interest presented by Defendant Koanui’s

  relationship as the close friend and business partner of the suspect, Defendant

  Letoto, and permitted and facilitated the framing of Plaintiff for theft.

              2. Defendant City Fails to Train, Supervise, and Discipline in a
                 Manner Amounting to Deliberate Indifference to Plaintiff’s
                 Constitutional Rights

        98.      Defendant City also fails to train, supervise, and discipline HPD

  officers for violating Plaintiff’s (and others’) constitutional rights, and such failures

  reflect deliberate indifference towards Plaintiff’s (and others’) constitutional rights.


                                             26
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 30 of 55             PageID #: 30




        99.      As a starting point, neither the City nor HPD has adopted for HPD a

  conflict-of-interest policy, or other related policies, procedures, and trainings to

  prevent officers from engaging in abuses of power in situations involving private

  or personal matters.

        100. The only City policies that could even remotely address conflicts of

  interest within HPD are the generalized Oath of Office and Standards of Conduct

  contained in HPD Policy 2.21—namely, articles III and V of the Standards of

  Conduct of the Honolulu Police Department—and HPD Policy 8.06 Section II.D,

  which prevents officers from investigating cases in which the officer is the victim

  or suspect.

        101. But even these policies are vague and do not prescribe specific

  protocols or procedures for addressing, managing, and preventing abuses of power

  in such conflict-of-interest situations.

        102. Despite its awareness of many past incidents of misconduct in

  situations involving egregious conflicts of interest (including those mentioned

  above), Defendant City has failed to enact affirmative policies and procedures:

              a. Ensuring that HPD adequately identifies, manages, and prevents

                 abuses of power for personal and private gain in conflict-of-interest

                 situations;




                                             27
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 31 of 55             PageID #: 31




           b. Requiring police officers to identify, disclose, document, and conflicts

               of interest to supervisors or other superior officers (and to

               complainants);

           c. Governing how supervisors and other superior officers assess,

               evaluate, address, and mitigate the potential for misconduct when

               conflicts of interest are reported.

        103. In failing to have a robust conflict-of-interest policy, HPD is different

  from many other police departments nationwide. As an example from the Seattle

  Police Department—one of the many police departments across the country that

  does have a conflict-of-interest policy—the Seattle Police Department Manual,

  Title 5, Section 5.001 §§18 and 19 provides in part that:

        18. Employees Must Avoid Conflicts of Interest

            Employees will not engage in enforcement, investigative, or
            administrative functions that create or give the appearance of
            conflicts of interest.

            Employees will not investigate events where they are involved. This
            also applies where any person with whom the employee has a
            personal relationship is involved in the event.

            Except in cases of emergency, officers will not arrest family
            members, business associates, or social acquaintances.

        19. Employees Must Disclose Conflicts

            Employees will immediately disclose to the Chief of Police, via their
            supervisor, any activities or relationships that may present an actual,


                                            28
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 32 of 55             PageID #: 32




               potential, or apparent conflict of interest for themselves or other
               Department employees.

        104. The refusal to implement adequate policies to address conflict-of-

  interest situations means that the City and HPD fail to adequately train, supervise,

  and discipline officers who abuse their power in conflict-of-interest situations.

        105. Moreover, the failure to implement a conflict-of-interest policy runs

  counter to the many other bodies that have called for policy and systemic change

  within HPD to prevent similar abuses of power. In November 2020, the Honolulu

  Police Commission asked then-Chief Susan Ballard to implement a conflict-of-

  interest policy. Then, in December 2020, the City’s Auditor issued an audit report

  that, among other things, “called into question how the police department

  identified, responded to, corrected, and prevented misconduct” in light of

  widespread “evidence of conflicts of interest, acting criminally while not following

  key police responsibilities and standards, and not acting in the public interest and

  trust.” Despite these serious admonishments from sources specifically intended to

  provide government oversight, HPD declined to implement sufficient policies as

  requested.

        106. On or about May 10, 2021, Plaintiff filed with HPD’s Professional

  Standards Office a signed and notarized complaint accusing Defendant Officer

  Koanui of substantially the same misconduct as alleged here.



                                            29
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 33 of 55             PageID #: 33




        107. On or about May 13, 2021, Defendant City—via a letter from Major

  Gregory Osbun of the Professional Standards Office—sent Plaintiff a letter

  response stating that HPD would not be conducting a disciplinary investigation of

  Defendant Officer Koanui and/or the incident because of the collective bargaining

  agreement with the State of Hawaii Organization of Police Officers (SHOPO).

        108. Upon information and belief, despite the systemic and widespread

  pattern of prior misconduct known to Defendant City and HPD, HPD has failed to

  train, supervise, or discipline adequately its officers who have committed

  misconduct.

        109. Upon information and belief, HPD further has not substantially

  modified its protocols for training, supervising, or disciplining its officers when

  they commit misconduct of the kind that occurred to Plaintiff.

        110. Such failures by Defendant City show deliberate indifference to

  Plaintiff’s rights under the First, Fourth, and Fourteenth Amendments.

        111. And such failures are also precisely what caused, and were the

  moving force behind, the deprivation of Plaintiff’s constitutional rights here.

            3. An HPD Official With Final Policy-Making Authority for
               Defendant City Ratifies Defendant Officers’ Unconstitutional
               Conduct

        112. On May 19, 2021, Plaintiff, through her undersigned counsel, sent a

  letter to HPD’s then-Chief Susan Ballard and now-Interim Chief Rade Vanic


                                            30
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 34 of 55            PageID #: 34




  describing the myriad ways in which HPD, through Defendant Officer Koanui, had

  “subjected [her] to an unconstitutional arrest and silencing of her First Amendment

  rights . . . during a June 10, 2019 incident that presented an egregious conflict of

  interest for the primary HPD officer involved.”

        113. Plaintiff’s letter included detailed allegations and evidence that

  Defendant Officer Koanui had engaged in improper and unconstitutional conduct.

  To support the allegations, Plaintiff’s letter included a notarized and signed

  complaint filed with HPD’s Professional Standards Office that described, in more

  detail, HPD’s and Defendant Officer Koanui’s unconstitutional and unlawful

  conduct and listed the witnesses and evidence supporting the allegations, including

  home security camera footage that captured a substantial portion of the incident.

        114. Plaintiff’s letter also “express[ed] serious concerns about HPD’s

  ongoing disregard of conflicts of interest (and related abuses of power) within its

  ranks.”

        115. Plaintiff’s letter “demand[ed] that HPD take immediate action” to

  address both issues. Specifically, Plaintiff’s letter demanded that HPD do two

  things:

            (1) “thoroughly and impartially investigate Officer Koanui and other

            HPD officers’ misconduct during the June 10, 2019 incident involving

            Ms. Hall, and take meaningful disciplinary action,” and


                                            31
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 35 of 55           PageID #: 35




           (2) “implement policies, practices, procedures, trainings, and other

           measures to detect, identify, document, report, and manage conflicts of

           interest in policing, as well as procedures to impose disciplinary action

           when such policies are violated.”

        116. On June 4, 2021, HPD Interim Chief Vanic—who, as the current head

  of HPD, is an official policymaker for the City—responded to Plaintiff’s letter.

        117. Given that he responded to Plaintiff’s letter, Interim Chief Vanic was

  specifically aware of the misconduct that Plaintiff alleged Defendant Officer

  Koanui had engaged in.

        118. In his letter response, Interim Chief Vanic ratified Defendant Officer

  Koanui’s unconstitutional conduct. He expressly approved of Officer Koanui’s

  acts, defended Koanui’s conduct, and confirmed HPD’s position that Officer

  Koanui had done nothing improper during the June 10, 2019 incident.

        119. Interim Chief Vanic confirmed that Plaintiff “was subject to a

  criminal complaint arising out of the June 10, 2019 incident,” but insisted that she

  “was not arrested” on that day.

        120. Interim Chief Vanic also stated that “HPD cannot conduct an

  administrative investigation against Officer Christopher Koanui,” thus conveying

  the City’s official position and decision that it would not investigate Defendant




                                           32
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 36 of 55           PageID #: 36




  Officer Koanui or other officers regarding the June 10, 2019 incident involving

  Plaintiff.

         121. In response to Plaintiff’s demand that HPD implement conflict-of-

  interest policies, Interim Chief Vanic ratified the City’s Policy by claiming that

  current policies were sufficient. Specifically, Interim Chief Vanic stated that

  “current HPD department policy and training require that officers perform their

  duties impartially and fairly.”

         122. Interim Chief Vanic thus made the deliberate choice to condone and

  ratify both Defendant Officer Koanui’s misconduct and the City’s Policy.

         123. Interim Chief Vanic made this deliberate choice even though he had

  many other alternative courses of action he could have taken, including

  acknowledging that Defendant Officer Koanui had engaged in misconduct by

  intervening in an incident in which his close friend and business partner was

  involved and/or committing to implementing a robust conflict of interest policy.

         124. Interim Chief Vanic made none of these choices. Instead, he

  deliberately chose to condone and ratify Defendant Officer Koanui’s misconduct

  as well as the City’s longstanding Policy.

         125. Despite Defendant Sergeant Maioho-Pohina’s acknowledgement that

  there was something very wrong about what had happened on the day of the

  incident, upon information and belief, Defendant City—and specifically HPD—


                                           33
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 37 of 55             PageID #: 37




  took no corrective actions to train, supervise, discipline, or reprimand any of the

  officers involved.

         126. Defendant Officer Koanui has not been—and will never be—

  disciplined or further trained in connection with the June 10, 2019 incident.

         127. Upon information and belief, Defendant City made no effort to

  implement any sort of corrective actions to prevent similar incidents of misconduct

  in the future.

         128. The City has, in other words, squarely ratified the unconstitutional

  conduct that occurred by HPD officers on June 10, 2019.

  E.     Defendant City and Defendant HPD Officers’ Conduct Causes Harm to
         Plaintiff

         129. As a direct and proximate result of Defendant City and Defendant

  HPD officers’ conduct, Plaintiff has suffered intense stress, physical pain, mental

  anguish, anxiety, fear, helplessness, embarrassment, anger, and severe emotional

  distress. Plaintiff has also required medical treatment and care as a result of the

  incident.

         130. Further, Plaintiff has acquired a mistrust of HPD and fears that

  Defendant Officer Koanui will intercept any future 911 calls that she makes, and/or

  retaliate against her again for her attempts to seek redress.




                                            34
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 38 of 55            PageID #: 38




        131. In fact, shortly after the incident, Plaintiff drafted and planned to file

  for a restraining order against Defendant Officer Koanui. Ultimately, Plaintiff

  decided against submitting the filing because she feared further retaliation.

        132. Plaintiff also fears interactions with other HPD officers and is

  specifically concerned that Defendants will further violate her constitutional rights.

        133. The threat of a potential future arrest and the knowledge that she has

  an open criminal charge on her record has also loomed over her for the past couple

  of years. This has caused serious psychological distress. Additionally, this has

  caused Plaintiff to refrain from applying to desired employment opportunities with

  the government, which require thorough criminal background checks. The baseless

  criminal investigation initiated by Defendants has had far-reaching collateral

  consequences for Plaintiff, which will likely extend throughout her lifetime.

                                CLAIMS FOR RELIEF

               Claim 1: Violation of First Amendment Right to Petition the
              Government for Redress of Grievances, 42 U.S.C. Section 1983
                       (Against Officer Koanui and Doe Officer 1)

        134. Plaintiff realleges and incorporates all previous allegations.

        135. At all relevant times, Defendants were persons purporting to act under

  color of state law.

        136. The Petition Clause of the First Amendment guarantees, in part, “the

  right of the people . . . to petition the Government for a redress of grievances.”


                                            35
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 39 of 55             PageID #: 39




  This right ensures that people can petition all departments of government. The

  right to petition specifically grants people the right to access police and judicial

  procedures for redress of grievances and wrongs, including through the submission

  and/or filing of criminal complaints with law enforcement officials.

        137. After Defendant Letoto attacked Plaintiff at the home where she was

  residing, she called 911 so that she could exercise her clearly established First

  Amendment right to petition by reporting to the police the ongoing crime being

  committed by Defendant Letoto.

        138. After Defendants Officer Koanui and Doe Officer 1 arrived on scene,

  Plaintiff attempted to exercise her right to petition by filing a complaint of criminal

  activity against Defendant Letoto.

        139. But instead of allowing Plaintiff to exercise her First Amendment

  rights, Defendants deprived Plaintiff of her First Amendment right to petition.

        140. When Plaintiff sought to exercise her petition right by trying to file a

  criminal police complaint against Defendant Letoto, Defendant Officer Koanui

  infringed that right by refusing to take down her complaint.

        141. Defendant Doe Officer 1, who accompanied Defendant Officer

  Koanui, acquiesced in Defendant Officer Koanui’s infringement of Plaintiff’s First

  Amendment rights. Upon information and belief, Doe Officer 1 also refused to

  take down Plaintiff’s complaint against Defendant Letoto.


                                            36
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 40 of 55             PageID #: 40




        142. Defendants had no valid justification for the deprivation of Plaintiff’s

  First Amendment right to petition.

        143. As a direct and proximate result of Defendants’ unlawful activity,

  Plaintiff has suffered injury for which Defendants are liable.

        144. Defendants acted knowingly, willfully, with malicious intent, and in

  reckless disregard for Plaintiff’s constitutional rights and in violation of clearly

  established law.

              Claim 2: First Amendment Retaliation, 42 U.S.C. § 1983
                    (Against Officer Koanui and Doe Officer 1)

        145. Plaintiff realleges and incorporates all previous allegations.

        146. When Plaintiff sought to file a criminal complaint against Defendant

  Letoto with Defendants Officer Koanui and/or Doe Officer 1, she was engaged in

  constitutionally protected activity in that she was exercising her clearly established

  First Amendment right to petition the government for redress.

        147. Defendants Officer Koanui and Doe Officer 1 knew the particular

  threat that Plaintiff’s exercise of her First Amendment right would have on Officer

  Koanui. Specifically, they knew that if Plaintiff filed a criminal complaint against

  Defendant Letoto, this would have negative consequences for Officer Koanui’s

  friend and business partner, as well as Officer Koanui’s personal business interests.

        148. Knowing the threat posed if Plaintiff were in fact able to exercise her

  First Amendment rights, Officer Koanui sought to unlawfully interfere with and
                                             37
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 41 of 55              PageID #: 41




  retaliate against such exercise through a series of adverse actions, including by

  filing a false and misleading report against Plaintiff for theft, arresting her, and

  threatening to arrest her in the future if she persisted in trying to report Defendant

  Letoto’s crimes to the police.

         149. Defendant Doe Officer 1, who accompanied Defendant Officer

  Koanui, acquiesced in Defendant Officer Koanui’s infringement—and also directly

  engaged in the infringement—of Plaintiff’s First Amendment rights. Specifically,

  Doe Officer 1 assisted in and contributed to the filing of the false and misleading

  report against Plaintiff for theft.

         150. Plaintiff’s protected First Amendment activity was the motivating

  factor—and at least a substantial motivating factor—behind Defendants’ conduct.

         151. Defendants’ retaliation injured Plaintiff by restraining, preventing,

  and impairing her ability to exercise her First Amendment right to petition in a way

  likely to chill a person of ordinary firmness from engaging in further First

  Amendment activity.

         152. Defendants’ retaliatory acts did in fact cause Plaintiff to abstain from

  taking further steps or making further efforts to report the crimes committed by

  Defendant Letoto.

         153. As a direct and proximate result of Defendants’ unlawful activity,

  Plaintiff has suffered injury for which Defendants are liable.


                                             38
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 42 of 55             PageID #: 42




        154. Defendants acted knowingly, willfully, with malicious intent, and in

  reckless disregard for Plaintiff’s constitutional rights and in violation of clearly

  established law.

    Claim 3: Fourth Amendment False Arrest/Imprisonment, 42 U.S.C. § 1983
                   (Against Officer Koanui and Doe Officer 1)

        155. Plaintiff realleges and incorporates all previous allegations.

        156. At no point did any of the Defendants have a warrant authorizing the

  seizure and arrest of Plaintiff, nor did Defendant Officer Koanui or any other

  officer have a legally valid basis for believing that Plaintiff committed a crime or

  offense that would permit Plaintiff’s arrest, detention, and/or imprisonment.

        157. Defendant Doe Officer 1, who accompanied Defendant Officer

  Koanui to the scene, was responsible for monitoring the actions of Defendant

  Officer Koanui failed to intervene to prevent the continued unlawful arrest,

  detention, and/or imprisonment of Plaintiff.

        158. At the time Plaintiff was falsely arrested and imprisoned, Plaintiff had

  a clearly established constitutional right under the Fourth Amendment to the U.S.

  Constitution to be free from unreasonable seizures.

        159. Defendants acted knowingly, willfully, with malicious intent, and in

  reckless disregard for Plaintiff’s constitutional rights and in violation of clearly

  established law.



                                             39
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 43 of 55            PageID #: 43




    Claim 4: Fourteenth Amendment Malicious Abuse of Process, 42 U.S.C. §
                                      1983
  (Against Officer Koanui, Sergeant Maioho-Pohina, Doe Officer 1, Doe Officer
                              2, and Doe Officer 3)

        160. Plaintiff realleges and incorporates all previous allegations.

        161. Defendants Officer Koanui, Sergeant Maioho-Pohina, Doe Officer 1,

  Doe Officer 2, and Doe Officer 3 intentionally, knowingly, and maliciously

  initiated and maintained a criminal complaint and investigation against Plaintiff

  without probable cause to do so, and for the ulterior purpose of using the criminal

  legal process to intimidate, threaten, and dissuade Plaintiff from filing a report

  against Defendant Officer Koanui’s close friend and business partner, Defendant

  Letoto.

        162. Defendants did not seek to pursue legitimate criminal charges, but

  instead maliciously and deliberately misused and abused their authority to initiate

  and maintain a criminal investigation and/or proceeding to intimidate, threaten, and

  dissuade Plaintiff from pursuing legitimate claims against Defendant Letoto.

        163. Defendants’ intentional, willful, and malicious use of the criminal

  legal process was not proper in the regular conduct of such process, and

  proximately caused the injuries alleged here.

        164. As a result of Defendants’ malicious abuse of process, Plaintiff both

  has been fearful of a criminal prosecution and/or conviction, and has an open theft

  charge on her record that may have far-reaching consequences throughout her
                                            40
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 44 of 55                PageID #: 44




  lifetime, which has already prevented her from seeking out and securing desired

  employment opportunities with the U.S. government.

   Claim 5: Violation of Fourteenth Amendment Equal Protection, 42 U.S.C. §
                                      1983
  (Against Officer Koanui, Sergeant Maioho-Pohina, Doe Officer 1, Doe Officer
                              2, and Doe Officer 3)

        165. Plaintiff realleges and incorporates all previous allegations.

        166. Defendant Officer Koanui, with assistance and support from

  Defendant Letoto, as well as Defendants Sergeant Maioho-Pohina, Doe Officer 1,

  Doe Officer 2, and Doe Officer 3, knowingly, intentionally, maliciously, and with

  reckless disregard for Plaintiff’s constitutional rights under the Fourteenth

  Amendment of the Constitution of the United States filed a false and misleading

  report and unlawfully interrogated and arrested Plaintiff without probable cause.

        167. Defendant Officer Koanui engaged in this conduct despite allegations

  that his close friend and business partner, Defendant Letoto, had assaulted Plaintiff

  and broke and entered into her residence—and he did not file a report against,

  charge, or arrest Defendant Letoto.

        168. There was no rational basis for the disparate treatment between

  Plaintiff and Defendant Letoto solely based upon Defendant Letoto’s status as

  Defendant Koanui’s private business partner.

        169. By discriminating, without any rational basis, in the provision of

  police protection by filing a police report against Plaintiff for theft while
                                             41
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 45 of 55             PageID #: 45




  simultaneously refusing to write up a police report against Defendant Letoto,

  Defendants’ selective enforcement of the law violates Plaintiff’s clearly established

  constitutional right to equal protection of the law under the Fourteenth Amendment

  and constitutes a clear abuse of law enforcement power.

        170. Additionally, by treating Plaintiff differently on account of her

  attempting to exercise her First Amendment rights to file a police complaint

  against a friend and business partner of Defendant Officer Koanui, Defendants also

  violated Plaintiff’s clearly established constitutional right to equal protection.

       Claim 6: Conspiracy to Interfere with Civil Rights, 42 U.S.C. § 1983
                (Against Defendants Officer Koanui and Letoto)

        171. Plaintiff realleges and incorporates all previous allegations.

        172. Defendants Officer Koanui and Letoto plotted, coordinated, reached,

  and entered into a specific agreement, express or implied, with the specific

  common purpose to deprive Plaintiff of the equal protection of the laws, her First

  Amendment rights to petition the government for redress and be free from

  retaliation, her Fourth Amendment right to be free from unreasonable seizures, and

  her right to be free from harm imposed by malicious abuse of the legal process.

        173. To that end, Officer Koanui and Letoto acted jointly with the specific

  common purpose of silencing Plaintiff. They did this by preventing her from filing

  a police report against Letoto, and instead opening a false and misleading police



                                            42
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 46 of 55              PageID #: 46




  report against her, and using that police report to threaten further arrest if she

  persisted in trying to exercise her constitutional rights.

        174. Defendants Officer Koanui and Letoto committed numerous overt acts

  in furtherance of the conspiracy, as set forth in the paragraphs above. Additionally,

  Defendant Letoto called Officer Koanui through non-official channels or means,

  and then alerted Officer Koanui that Plaintiff was seeking police help to stop

  Letoto from continuing to assault her and break into her residence. As a result,

  Officer Koanui responded to the scene to prevent her from filing a report against

  Letoto.

        175. Defendants Officer Koanui and Letoto also acted jointly to create an

  atmosphere of intimidation and to retaliate against Plaintiff for the exercise of her

  constitutionally protected rights.

        176. As a result of the express or implied agreement and/or one or more of

  the illegal, overt acts set out in the above paragraphs committed in furtherance of

  this conspiracy, Plaintiff suffered various injuries to her person, including severe

  emotional distress, and suffered the deprivation of one or more of her rights

  guaranteed by the Constitution or laws of the United States.

                  Claim 7: Supervisory Liability, 42 U.S.C. § 1983
                (Against Sergeant Maioho-Pohina and Doe Officer 2)

        177. Plaintiff realleges and incorporates all previous allegations.



                                             43
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 47 of 55            PageID #: 47




        178. Defendants Sergeant Maioho-Pohina and Doe Officer 2 were acting in

  their capacity as supervising officers at all relevant times.

        179. On at least two separate occasions—i.e., both during the June 10,

  2019 incident and then later that evening—Plaintiff spoke to Defendant Sergeant

  Maioho-Pohina at the residence. Plaintiff explained the multiple ways in which

  Officer Koanui had committed misconduct against her.

        180. On at least one occasion—i.e., shortly after the June 10, 2019

  incident, Plaintiff spoke to Doe Officer 2 at Kapolei Police Station. Plaintiff

  explained the multiple ways in which Officer Koanui had committed misconduct

  against her.

        181. During each occasion, Defendants—who are HPD Sergeants and

  supervisory officials—expressly condoned, defended, and ratified Officer Koanui’s

  actions with knowledge that his conduct—in a situation presenting unambiguous

  conflicts of interest—violated Plaintiff’s constitutional rights and constituted an

  improper abuse of power.

        182. Defendants also knew that Officer Koanui was engaged in a violation

  of federal law and a deprivation of Plaintiff’s constitutional rights but were

  deliberately indifferent to the consequences of the subordinate officer’s conduct.




                                            44
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 48 of 55             PageID #: 48




        183. Defendants failed to intervene by reprimanding, flagging, or otherwise

  disciplining Defendant Officer Koanui and other HPD officers involved after

  learning about the incident.

        184. Defendants acted knowingly, willfully, with malicious intent, and in

  reckless disregard for Plaintiff’s constitutional rights and in violation of clearly

  established law.

         Claim 8: Monell Liability for Policy or Custom, 42 U.S.C. § 1983
                       (Against City and County of Honolulu)

        185. Plaintiff realleges and incorporates all previous allegations.

        186. Defendant City—and specifically HPD—have maintained a policy or

  custom of permitting, condoning, encouraging, or covering up police officer’s

  selective enforcement of the law and abuses of law enforcement power in matters

  involving the private and/or personal affairs of HPD officers and their family

  members, business associates, and friends.

        187. Defendant City’s policy is pervasive, widespread, and so long-

  standing and prevalent as to rise to the level of official policy.

        188. Defendant City’s policy was in fact confirmed and ratified by HPD

  Interim Chief Vanic through his June 4, 2021 letter response to Plaintiff.

        189. Defendant City’s policy violates the Equal Protection Clause of the

  Fourteenth Amendment because it irrationally and impermissibly discriminates



                                             45
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 49 of 55             PageID #: 49




  against ordinary citizens as opposed to those who are police officers and/or friends

  or family members of police officers.

         190. Defendant’s policy violates the Fourth Amendment and the

  Substantive Due Process Clause of the Fourteenth Amendment because it permits,

  condones, encourages, and/or conceals acts committed under color of law which

  violate citizen’s constitutional rights.

         191. Defendant City knew or should have known that because of its

  longstanding adherence to its policy or custom, it encouraged and emboldened

  Defendant Officer Koanui to act with reckless disregard and/or deliberate

  indifference to Plaintiff’s constitutional rights.

         192. Defendant City knew or should have known that because of its policy

  or custom, Doe Officer 1, Doe Officer 2, and Doe Defendants would be

  encouraged and emboldened to permit, cover up, ratify, condone, defend, and

  otherwise assist Defendant Koanui in violating Plaintiff’s constitutional rights by

  themselves acting with reckless disregard and/or with deliberate indifference to

  Plaintiff’s constitutional rights.

   Claim 9: Monell Liability for Failure to Train, Supervise, and Discipline, 42
                                     U.S.C. § 1983
                       (Against City and County of Honolulu)

         193. Plaintiff realleges and incorporates all previous allegations.




                                             46
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 50 of 55             PageID #: 50




         194. Defendant City was obligated to enact specific affirmative policies

  and procedures to prevent constitutional harms from occurring, and to sufficiently

  supervise and train HPD officers to protect the public from harm.

         195. Defendant City failed to enact any policies or procedures to prohibit

  police officers from influencing or participating in law enforcement actions where

  an officer has an actual or potential conflict of interest, including when an officer’s

  personal or business interests and/or the interests of family members or friends are

  at issue.

         196. Despite its officials having been put on notice of countless instances

  involving a police officer’s conflicts of interest with family or personal affairs,

  several of which are described in detail here, Defendant City has failed to adopt

  any policies or procedures to address the foreseeable misconduct and constitutional

  harms therefrom, have tacitly approved of the wholly deficient policies.

         197. Similarly, despite the systemic and widespread pattern of prior

  misconduct known to Defendant City and HPD, Defendant City has failed to train,

  supervise, or discipline adequately its officers who have committed misconduct.

         198. Since the time that the Kealoha scandal became public, HPD has not

  substantially modified its protocols for training, supervising, or disciplining its

  officers when they commit misconduct of the kind that occurred to Plaintiff.




                                            47
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 51 of 55            PageID #: 51




        199. Such failures by Defendant City to train, supervise, and discipline

  show deliberate indifference to Plaintiff’s rights under the First, Fourth, and

  Fourteenth Amendments.

        200. Defendant City’s failure to train, supervise, and discipline officers so

  as to prohibit and prevent conflicts of interest in the enforcement of the law was

  the moving force behind the deprivation of Plaintiff’s constitutional rights.

   Claim 10: Monell Liability for Ratification of Unconstitutional Conduct, 42
                                    U.S.C. § 1983
                       (Against City and County of Honolulu)

        201. Plaintiff realleges and incorporates all previous allegations.

        202. On May 19, 2021, Plaintiff sent a letter to two of Defendant City’s

  official policy-makers—i.e., HPD’s then-Chief Susan Ballard and HPD’s now-

  Interim Chief Rade Vanic—describing the myriad ways in which HPD, through

  Defendant Officer Koanui, had violated her constitutional rights.

        203. Through Plaintiff’s May 19, 2021 letter, Defendant City received

  specific and detailed notice of plausible allegations, supported by documentation

  and other corroborating evidence, that Defendant HPD officers, including Officer

  Koanui, had engaged in unconstitutional conduct.

        204. Defendant City—through HPD Interim Chief Vanic’s June 4, 2021

  letter responding to Plaintiff’s letter—ratified Defendant Officer Koanui’s

  unconstitutional conduct. Specifically, Interim Chief Vanic both made statements


                                            48
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 52 of 55            PageID #: 52




  defending, adopting, and expressly approving of the acts of Officer Koanui, and

  also made the decision that HPD would not investigate Officer Koanui’s conduct

  on June 10, 2019.

        205. Interim Chief Vanic made these deliberate choices from among many

  alternative courses of conduct.

        206. In ratifying Defendant Officer Koanui’s unconstitutional conduct

  through an official with final decision-making authority, Defendant City had a

  policy subjecting it to municipal liability under Monell v. Department of Social

  Services, 436 U.S. 658 (1978).

                Claim 11: Intentional Infliction of Emotional Distress
                        (Against Officer Koanui and Letoto)

        207. Plaintiff realleges and incorporates all previous allegations.

        208. Defendants Officer Koanui and Letoto’s conduct towards and

  treatment of Plaintiff was extreme, outrageous, unreasonable, and beyond all

  bounds of human decency.

        209. Defendants Officer Koanui and Letoto acted maliciously, knowingly,

  deliberately, and with reckless disregard for the constitutional rights and well-

  being of Plaintiff.

        210. Defendants Officer Koanui and Letoto’s conduct was intended to and

  proximately caused Plaintiff to suffer severe emotional trauma and distress.



                                            49
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 53 of 55            PageID #: 53




                             Claim 12: Civil Conspiracy
                         (Against Officer Koanui and Letoto)

        211. Plaintiff realleges and incorporates all previous allegations.

        212. Defendants Officer Koanui and Letoto conspired with one another to

  cause the unlawful arrest and silencing of Plaintiff.

        213. Each of the Defendants’ acts of collusion and conspiracy proximately

  caused the damages alleged.

                            Claim 13: Assault and Battery
                                  (Against Letoto)

        214. Plaintiff realleges and incorporates all previous allegations.

        215. Defendant Letoto intended to and did cause Plaintiff apprehension of

  an imminent harmful and offensive contact with her person to which she did not

  consent.

        216. Defendant Letoto intended to and did cause Plaintiff harmful and

  offensive contact with her person to which she did not consent.

        217. Defendant Letoto acted herein willfully, maliciously, and with

  conscious disregard for Plaintiff’s rights, and knew or should have known

  that his conduct was offensive and certain to cause injury, pain, fear, apprehension,

  and humiliation.




                                            50
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 54 of 55           PageID #: 54




                              PRAYER FOR RELIEF

  WHEREFORE, Plaintiff prays that this Court:

       A.    Enter an order declaring that Defendants have violated Plaintiff’s

       rights under the First, Fourth, and Fourteenth Amendments to the U.S.

       Constitution and under Hawaiʻi law;

       B.    Issue a permanent injunction preventing and restraining Defendants

       from continuing to violate Plaintiff’s rights;

       C.    Issue a permanent injunction requiring Defendant City to implement

       policies, practices, procedures, trainings, and other measures to detect,

       identify, document, report, manage, and prevent conflicts of interest in

       policing, as well as adequate procedures to impose disciplinary action when

       such policies are violated;

       D.    Issue a permanent injunction requiring Defendants to expunge any

       and all criminal and/or police records for Plaintiff generated as a result of

       Defendants’ unconstitutional conduct;

       E.    Retain jurisdiction over Defendants until such time as the Court

       and/or a Court-appointed independent monitor, is satisfied that Defendants’

       unlawful policies, customs, and practices complained of here no longer exist

       and will not recur;

       F.    Award general and special damages;


                                          51
Case 1:21-cv-00248-LEK-KJM Document 1 Filed 06/09/21 Page 55 of 55         PageID #: 55




       G.    Award punitive damages;

       H.    Award reasonable attorneys’ fees, costs, and other expenditures

       incurred as a result of bringing this action, pursuant to 42 U.S.C. 1988 and

       other applicable laws;

       I.    Order such other relief as the Court deems just and proper.


  DATED: Honolulu, Hawaiʻi, June 9, 2021.


                                         /s/ Jongwook “Wookie” Kim
                                       JONGWOOK “WOOKIE” KIM
                                       ACLU of Hawaii Foundation

                                       Attorney for Plaintiff
                                       ROBIN HALL




                                         52
